630 So. 2d 1096 (1994)
STATE of Florida, Petitioner,
v.
Felice John VEACH, Respondent.
No. 81544.
Supreme Court of Florida.
February 3, 1994.
Robert A. Butterworth, Atty. Gen., James W. Rogers, Bureau Chief, Criminal Appeals, Asst. Atty. Gen., and Michelle A. Konig and Wendy S. Morris, Asst. Attys. Gen., Tallahassee, for petitioner.
Nancy A. Daniels, Public Defender and P. Douglas Brinkmeyer, Asst. Public Defender, Chief Appellate Div., Second Judicial Circuit, Tallahassee, and James C. Banks, Sp. Asst. Public Defender, Tallahassee, for respondent.
*1097 PER CURIAM.
We review Veach v. State, 614 So. 2d 680 (Fla. 1st DCA 1993), based on conflict with Preston v. State, 411 So. 2d 297 (Fla. 3d DCA), review denied, 418 So. 2d 1280 (Fla. 1982). We have jurisdiction pursuant to article V, section 3(b)(3) of the Florida Constitution.
We recently resolved this conflict with our decisions in Sirmons v. State, 620 So. 2d 1249 (Fla. 1993), and Troutman v. State, 630 So. 2d 528 (Fla. 1993). On authority of Sirmons and Troutman we approve the First District's decision in Veach and approve the opinion under review.
It is so ordered.
BARKETT, C.J., and OVERTON, McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.